                             Case 16-26668      Doc 240     Filed 08/28/19      Page 1 of 2
Entered: August 28th, 2019
Signed: August 28th, 2019

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                                At Greenbelt


         In Re:                                         :
                                                        :
         LATONJA DESHAWN MARTIN                         :        Case No. 16-26668-LSS
                                                        :              (Chapter 7)
                                 Debtor                 :



                         ORDER GRANTING MOTION TO COMPEL THE DEBTOR AND
                              AND OCCUPANTS OF 11005 TULIP HILL LANE,
                           UPPER MARLBORO, MD 20772 TO VACATE PREMISES

                   Upon consideration of the Chapter 7 Trustee’s Motion Requesting to Compel the Debtor

         and Occupants of 11005 Tulip Hill Lane, Upper Marlboro, MD 20772 to Vacate Premises, and

         upon notice and an opportunity for a hearing, and it being necessary for the Chapter 7 Trustee to

         acquire access to the real estate located at 11005 Tulip Hill Lane, Upper Marlboro, MD 20772

          (the “Property”) as part of the administration of this Estate to close on a sale of the Property to

         the prospective Buyers.

                   NOW, THEREFORE, by virtue of 11 U.S.C. §105 and§521(a)(3) it is hereby,

                   ORDERED, that the Trustee’s Motion is GRANTED, and it is further

                   ORDERED, that the Debtor and the occupants of the Property shall vacate the Property
                Case 16-26668       Doc 240     Filed 08/28/19    Page 2 of 2




by September 2, 2019, and will remove all exempt personal property from the Property (all non-

exempt property is to remain with the Property), with any remaining exempt property being

deemed abandoned by the Debtor or anyone else who has personal property within the Property.




Copies to:

U.S. Trustee
6305 Ivy Lane
Suite 600
Greenbelt, MD 20770

Gary A. Rosen, Trustee
One Church Street
Suite 800
Rockville, MD 20850

Latonja Lashawn Martin
11005 Tulip Hill Lane
Upper Marlboro, MD 20772

Barry M. Tapp, Esquire
14662 Cambridge Circle
Laurel, MD 20707

                                      END OF ORDER




                                               2
